 

 

 

Exhibit 10.1

 

Consulting Agreement

 

This Consulting Agreement (the “Agreement”), dated as of May 3, 2019, confirms
our understanding with respect to the engagement of GreenBlock Capital LLC,
located at 420 Royal Palm Way Palm Beach, Florida 33480 (“Consultant”) to serve
as strategic advisor with respect to the matters set forth herein to AgEagle
Aerial Systems, Inc. (the “Company”).

 

1. Services

 

Consultant will serve as a strategic advisor and consultant to the Company with
respect to the development of the business opportunities and implementation of
business strategies to be agreed to by both the Company and Consultant (the
“Services”). The Services to be provided by the Consultant to the Company shall
be set forth in separate scopes of work, from time to time to be prepared and
mutually agreed to by and between the Consultant and the Company.

 

2. Compensation

 

For the Services to be provided the Consultant shall receive the compensation
set forth on Exhibit A hereof (the “Compensation”).

 

3. Expenses; Contractors

 

The Company shall reimburse Consultant for all its pre-approved, out-of-pocket
expenses incurred in performing its services hereunder including travel. Out of
the Compensation received hereby, the Consultant will be responsible for
compensating its own employees and contractors. The fees for any approved
outside law firm or other service providers will be passed through to the
Company, provided that the Company, in its sole discretion, has pre-approved any
contract or invoice for such third parties. Notwithstanding the foregoing,
Consultant may not retain or otherwise authorize any law firm or other third
party (a “Representative”) to act on behalf of the Company or use materials
prepared by and/or mentioning the Company without the Company’s prior written
consent in its sole discretion, regardless of whether or not the Company has
agreed to pay the compensation of any such Representative.

 

4. Term and Termination

 

The term of this Agreement shall commence immediately and shall continue for 12
months (the “Term”); provided, however, that the Company may terminate the cash
portion of the Compensation effective at the end of month four (4), upon 30 days
written notice to the Consultant, for any reason. In such instance of
termination of the cash Compensation, the Consultant’s equity Compensation will
continue to vest per the terms provided in Exhibit A and the applicable future
scopes of work.



 

 



5. Other Terms

 

(i)              Nondisclosure. Both during and for 12 months after the Term,
Consultant shall not, and Consultant shall not permit any member, officer,
employee, agent or other representative of Consultant or of any other entity
which is controlled by Consultant (collectively, "Affiliate") to disclose to any
person other than Affiliates of Consultant, or use for the benefit of Consultant
or any Affiliates of Consultant, any terms of this Agreement or any non-public
information concerning the Company which has been learned or has come into the
possession of Consultant or an Affiliate of Consultant as a result of
Consultant's or such Affiliate's association with the Company pursuant to this
Agreement. In the event of any disclosure required by any applicable law,
regulation or judicial or regulatory order or threat of such an order,
Consultant shall provide Company written notice of any such disclosure request
and shall further notify Company as expeditiously as possible to enable Company
to authorize such disclosure, to limit such disclosure, or to take action
necessary to prevent and/ or enjoin such disclosure.

 

(ii)               Independent Contractor. Consultant understands and agrees
that it will act under this Agreement as an independent contractor, on a best
efforts basis and in an introductory strategic advisory role.

 

(iii)             Indemnity. The Company agrees to indemnify Consultant and its
affiliates and their respective directors, officers, employees, agents, and
controlling persons, and Consultant agrees to the same for the Company, from and
against any and all losses, claims, damages and liabilities, including, but not
limited to, reasonable attorneys fees and expenses (collectively, “Losses”), to
which the indemnified party may become subject under any applicable federal or
state law as a result of the actions or omissions of the indemnifying party in
connection with this Agreement; provided that the indemnifying party will not be
liable to the extent that any Loss is found in a final judgment in a court to
have resulted primarily from any indemnified party’s bad faith, gross
negligence, willful misconduct, violation of law, misrepresentation or fraud. In
that case, the indemnifying party will reimburse any indemnified party for all
expenses (including reasonable counsel fees and expenses) as such may be
incurred in connection with the investigation of or preparation for or defense
of any pending or threatened claim or any action or proceeding arising thereof,
whether or not such indemnified party is a party. The indemnification provided
for in this Agreement shall be in addition to any rights that Consultant and/or
the Company may have at common law or otherwise.

 

(iv)             Waiver. No provision of this Agreement may be changed or
terminated except by a writing signed by the parties. Unless expressly provided,
no party to this Agreement will be liable for the performance of any other
party’s obligations hereunder. Any party hereto may waive compliance by the
other with any of the terms, provisions and conditions set forth herein;
provided however, that any such waiver shall be in writing specifically setting
forth those provisions waived thereby. No such waiver shall be deemed to
constitute or imply waiver of any other term, provision or condition of this
Agreement. This Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall constitute a single agreement. This
Agreement is intended to supersede all prior agreements between the parties with
respect to the subject matter hereof.

 

(v)               Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida applicable to
contracts executed in and to be performed in that state.

 

 

 

 

 



ACCEPTED AND AGREED TO:             GreenBlock Capital             By:

/s/ Christopher Nelson

  Dated: May 3, 2019   Name: Christopher Nelson       Title: Managing Director  
          AgEagle Aerial Systems, Inc             By:

/s/ Barrett Mooney

  Dated: May 3, 2019   Name: Barrett Mooney       Title: CEO    



 

 

 

 

 



EXHIBIT A



 

Compensation

 

 









Cash fee per month: $25,000     Equity earned at signing: 500,000 shares of
common stock     Equity to be earned subject to achievement of milestones to be
determined: Up to 2,500,000 shares of common stock



 



 

 

